                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 SCOTT MACARTHUR,

        Plaintiff,
                                                                     Case No. 1:18-cv-1274
 v.
                                                                     HON. JANET T. NEFF
 CASE CREDIT UNION, et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This is a civil action involving a pro se litigant. The matter was referred to the Magistrate

Judge, who issued a Report and Recommendation on January 10, 2019, recommending that this

matter be dismissed without prejudice on the ground that this Court lacks subject matter

jurisdiction. The Report and Recommendation was duly served. No objections have been filed.

See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 16) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Complaint is DISMISSED without prejudice for

the reasons stated in the Report and Recommendation.

       A Judgment will be entered consistent with this Order.



Dated: February 6, 2019                                       /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge
